Mr. Justice Shirley delivered the opinion of the court. The breach of duty averred in the declaration is that the mine examiner' wilfully failed to examine the defective appliance complained of, post danger signals thereat and report his finding in a book kept Tor that purpose. Before the appellee could recover under this declaration he should prove the wilful failure averred was the proximate cause of the injury. It is undisputed the injury to appellee was not occasioned by any defect in the cage. The defective working of the cage which sometimes occurred and which required the engineer to “hoist a little” upon signal, was not present at the time. There is not only no evidence of such defective condition at that time but all the evidence shows the cage was at the proper place, and the car or . box was being pulled off on to the platform and was partly off when the engineer by a mistaken supposition that he had been signalled to raise it started the engine which resulted in overturning the box. The mistake of the engineer was the direct cause, and can it be said the act of the engineer was a consequence which followed in unbroken sequence, the failure of the mine examiner to put danger signals at the place, and report his finding. The rule announced by elementary writers and by repeated decisions is that “Every defendant shall be held liable for all those consequences which might, have been foreseen and expected as the result of his conduct but not for those which he could not have foreseen - and was therefore under no moral obligation to take into consideration.” Parsons on Cont. Vol. 2, page 456, 1st Ed.; Fent et al. v. R. W. Co., 59 Ill. 349; Shugart v. Egan, 83 id. 56; Schmidt v. Mitchell, 84 id. 195; Braun v. Craven, 175 id. 401; Landgraf v. Kuh, 188 id. 484. “This is not to be understood as requiring that the particular result might have been foreseen for if the consequences follow in unbroken sequence from the wrong to the injury without an intervening efficient cause it is sufficient if'at the time of the negligence the wrongdoer might by the exercise of reasonable care have foreseen that some injury might result from his negligence.” “If therefore the wrong of appellant put in motion the destructive agency and the result is directly attributable thereto and there was no intervention of a new force or power sufficient to stand as the cause of the mischief the negligence of appellant must he considered the proximate cause of the injury if it could be foreseen by the exercise of ordinary care that injury might or would result from the negligence.” Pullman Palace Car Co. v. Laack, 143 Ill. 242. There is no rule in the application of which more difficulty lies in determining when the cause of an injury is to be considered as proximate or remote. Without recurring to a discussion of the evidence which would be but a mere repetition we are of opinion the evidence in this case clearly shows the act of the engineer and the resulting injury were not a consequence which might have been foreseen and expected as a result of the wilful failure of the mine examiner as charged in the declaration, and that the act of the engineer in hoisting the- cage was the intervention of a new force sufficient to stand as the cause of the accident, and we reach this conclusion after a careful consideration of the evidence which tends to show that the occasional defective condition of the cage occasioned signals to the engineer to “hoist it a little” and that such signals to hoist might have been obviated, if the cage had been in such perfect condition no signals to hoist would have been required. We find the wilful failure of appellant to comply with the mining act as charged in the declaration • was not the proximate cause of appellee’s injury and the judgment is reversed with such finding of facts. Reversed with finding of fact.